           Case 4:21-cv-00101-JM Document 1 Filed 02/08/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                                                                   u.   fo,ltm~CRRT
                                                                                EASTERN DISTRICT ARKANSAS

                                  CENTRAL DIVISION
                                                                                        FEB O8 2021


CHRISTIAN PAGE                        )
                                      )
                                      )
        Plaintiff                     )
                                      )
v.                                    )
                                      )
                                      )
DIAMOND PET FOODS                     )
                                      )
         Defendant                    )               This case assigned to Distr~ Judge    .M QPdtf
                                      )
                                                      and to Magistrate Judge       O:~



                                          COMPLAINT


       Comes Now, Plaintiff, Christian Page, by and through the undersigned attorney and filed

the Complaint against the above-named Defendant on the following grounds:

                                                 I.
                                       INTRODUCTION

       This is a civil rights action brought pursuant to 42 U.S.C. §2000e et seq. (Title VII of the

Civil Rights Act of 1964, as amended), 42 U.S.C. §1981, pursuant to Fourteenth Amendment in

the United states Constitution, and 29UI.S.C. §621-634, Age Discrimination in Employment Act;

and to recover for equitable relief on behalf of the plaintiff against the defendant for the unlawful

employment practices that Plaintiff, has been subjected to discrimination based on her race, sex

and age. This is an action for declaratory, injunctive and equitable relief as well as monetary

damaged to redress Defendant's unlawful employment practices of discrimination.


                                                  1
           Case 4:21-cv-00101-JM Document 1 Filed 02/08/21 Page 2 of 6




                                                      II.

                                           JURISDICTION

       1. Jurisdiction and venue of this Court is invoked pursuant to 28 US.C. § 1331, 1343,

1391, 42 U.S.C. §2000e et seq. and 42 US.C. §1981.

       2. The unlawful employment practices alleged to have been committed against the

Plaintiff were committed in Tillar, Arkansas in the Central District of Arkansas.



                                               III.

                                          VENUE

       3. Defendant, Diamond Pet Foods was operating its business at 800 So. Main Street,

Dumas, AR 71639 in the Eastern District of Arkansas at all times pertinent to this cause of

action. Venue is property in this district pursuant to 28 U.S.C. §1391(b)( & (c)



                                          IV.

       4. Plaintiff is an African-American female, and is a resident of Tillar, Arkansas at all

times pertinent to this cause of action

       5. The Defendant, Diamond Pet Foods, ('the Company") is a duly authorized corporation

under the law of the State of Arkansas and was_ conducting business at 800 So. Main, Dumas,

Arkansas at all times pertinent to this cause of action.



                                          V.

                                          STATE OF FACTS

       6. Plaintiff was hired on January 5, 2015, as a sanitation worker.



                                                       2
               Case 4:21-cv-00101-JM Document 1 Filed 02/08/21 Page 3 of 6




         7.     Plaintiff applied for a transfer on or about February 20, 2020 to the job as forklift

operator with the Defendant's warehouse manager for the first shift.

         8. That Plaintiff had experienced working on the forklift and a Caucasian female

with less qualification was hired for the position as forklift operator.

         9. That Plaintiff was more qualified than a male who was younger that was hired

for a forklift operator that Plaintiff had requested that she be placed in the position on the first

shift.
         10.    Plaintiff asserts that she went to Human Resources Manager and

requested that she be considered for the two positions on the dayshift for a forklift

operator. The Human Resources Manager promised her that she would speak with the

Warehouse Manager about the position that the Plaintiff requested.

         11.    Plaintiff alleges that since she was already an employee there was no

application for her to complete to indicate her desire to be considered by the position of forklift

operator.
                                                  VI.

                                         CAUSE OF ACTION

         12. That Plaintiff re-alleges paragraph numbered 1 through 12 as though set forth

word for word herein.

         13.    That the Defendant discriminated against the Plaintiff on the basis of her race and

sex when a person outside of the protected class that was less qualified was hired for the position

of forklift operator in violation of 42 U .. S.C. §1981 and 42 U.S.C. 2000e seq.

         14. That Defendant discriminated against the Plaintiff on the basis of her age when it

hired persons outside of the protected class that was younger for the forklift operator positions




                                                     3
           Case 4:21-cv-00101-JM Document 1 Filed 02/08/21 Page 4 of 6




when the Plaintiff had more qualified for the position as forklift operator in violation of the Age

Discrimination in Employment Act (ADEA), 29 U.S.C. §621-634.

       15. That Plaintiff was issued a right to sue letter by the U.S. Equal Employment

Opportunity Commission on November 9, 2020. (Exh !)

                                       VII.

                                    DAMAGES

       WHEREFORE, Plaintiff, Christian Page prays for a judgment for compensatory

damages for discrimination, for full front pay, full back pay, and for her humiliation, emotional

distress and other damages caused by Defendant's conduct; for punitive damages, for all other

employment benefits that the Plaintiff may be entitled; and for a jury trial and for all other relief

to which the Plaintiff may be entitled.



                                                       Respectfully submitted,
                                                       Sheila F. Campbell
                                                       Attorney at Law
                                                       P.O. Box 939
                                                       North Little Rock, AR 72114
                                                       (501) 374-0700 (telephone)
                                                       (501) 372-5375(fax)
                                                       campbl@sbcglobal.net




                                                  4
    Case 4:21-cv-00101-JM Document 1 Filed 02/08/21 Page 5 of 6


                                                                                      II I   ! -..;·   I




                                                                               .....,llil,_._......
                                                                               C IF    C




                                                                                                        -
 1) The C\l~ shows that _you did         nor submit an appr      ·
                                                                                                       ---
3) You did not provide e, ide~-e r she\\ that the s.·~:ttd -.."':3.JOOI03ltc
   ,pplicarion.
  Case 4:21-cv-00101-JM Document 1 Filed 02/08/21 Page 6 of 6



      El>Cloaur&    EEOC
      Fonn 181 (11fltl
                                                  INFORMATION RELATED TO FILING SUIT
                                                UNDER THE LAWS ENFORCED BY THE EEOC
                                          {onnaliOn    late to fiJJng sun 1n Feelers/ or Slate otXtrt undgr ffdgml IBtt.
                                    (This; to    ~ng ~ation.s of State law, p1aus be aware that tlmo llmf1s and oth r
                           If you   %w      of Stat, law may,,. &hortBr or mont limlled than those dosctfbed bolow.)


                                            Titte V1J of the Civil Rlgtrta Act, the Am ricans with Olsablllli Act (ADA),
      PRIVATI: SUIT R1GHTS                  Che GeneUc lnfonnatlon Nondlscrimlnatlon Act (GINA), or the Ag
                                            Di criminaUon In Employment Act (AOEA}:

      In order to pursue thlS rn tter further, you must file a lawsuit against the respondent(s) named In the charge wfthln
      90 dan of the date you recelv this Notice Therefore, you should keep a t cord of thi date. Once th1S 80-
      day period is over your right to sue based on the charge referred to In this Notice will be losl If you Intend to
      consult an attorne~. you should do so promptly Gtve your attorney a copy of this Notice, ~nd Its envelo~. and tell
      him or ner      date you rece ed It. Furthermore, In order to avoid any question that you did not act rn a timely
      manner, it Is prudent that Y. ur suit be filed within 90 days of the date this Notice was mafl•d to you (as
      indicated    ere the Nolie      signed) or the date of the postmark, It later.
    Y~ur lawsuit may be filed ih         U.S.
                                         District Court or a Stat court of competent ju_risd tio . (U ually, the appropriate
    State court is the general civil trial court.) Whether you file In Federal or State court is matter for you lo decid
    alter talking to your attorney. FIiing this Notice Is not enough. You must file a "complaif't" that contains a short
   statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
   your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
   charge. Some cou~ will not accept your complaint where the charge includes a date of birth. Your suit may include
   any ma~r alleged m the charge or, to the extent permitted by court decisions, matters like or related to the matters
   alleged rn the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
   some cases can be brought where relevant employment records are kept, where the employment would have
  been, or where the respondent has its main office. If you have simple questions, you usually can get answers from
  lhe office of the clerlt of 111: ~urt where you are bringing suit. but do not expect that office to write your complaint
  or '."ake legal strategy dectsrons for you.

 PRIVATE SUIT RIGHTS                 -    Equal Pay Act (EPA):

 EPA suits must be filed in court Within 2 years (3          i  illful ·    ·
 pay due for violations that occurred         th      years or w      vrolat,ons) of the alleged EPA underpayment: back
 example, If you were underpaid und=~~= E;~ ~~~~: {J ~ears!ib;tore you file suit may not be colleetlble. For
 before 711110-not 12/1/10 - in order to recover           . pe orm      rom 7/1/08 to 12/1/08, you should file suit
suit is sepa_rate from the 90-day filing period unde~ii:~d          ;,~~~! !o;J
                                                                          0~ July 2008. This time limit for filing an EPA
Therefore, if you also plan to sue under Title VII , the ADA GINA
clarm, suit must be filed within 90 days of this Notice and ~th .
A:..-.•-··-·                                             -
                                                                           tt re
                                                                          ' INA or the ADEA referred to above.
                                                                              ADEA, in addition to suing on the EPA
                                                                 ,n e - or 3-year EPA back pay recovery period.
             REPREBENT4TION - Title VU, the ADA or GINA:
 ou canl'IOI. attoru O! have been

 -1e lo      u s ~ Court
                                  b

                                         =~
  o ~ may limited circ una le to obtain a lawyer to represent you th           .
                                    ass15t you ln obtaining a lawyer 'R e ~ S Drstnct Court having Jurisdrct,on
 ~ ortra·r, an.attorney) Reque ~~i~,~ r;:'nner II rsqu1res (you should: p~!ts for such assistance mU8t be
         1.1$4;   re~u~ do !!21 relteve you of the r made well before the end of the sci.:.ed to expla111 in detati your
  An                                                equ,rement to bring su1 within 9 d     y P91'10d mentioned above
         Ol'UIEV REFERRAL AHO EEOC .. ~                                                ays
                                                "'-'SISTANCE
  f
